Case 3:21-cv-00020-MHL Document 7 Filed 03/08/21 Page 1 of 2 PagelD# 31

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

 

| £t
OCT | 7 2013

CLERK, U.S. DISTRICT COURT
RICHMOND, VA

 

Richmond Division

 

 

IN THE MATTER OF ORAL ARGUMENT
IN SOCIAL SECURITY APPEALS BEFORE

 

 

 

 

UNITED STATES MAGISTRATE JUDGE
DAVID J. NOVAK

Nemo” Nee” Wee Nee Nee Nee”

 

REVISED STANDING ORDER IN SOCIAL SECURITY CASES

Effective immediately, if a party believes that oral argument is appropriate, that party
shall file a separate motion requesting oral argument with an accompanying memorandum in
support thereof. In the supporting memorandum, the party shall specify the issues to be
addressed at oral argument. Further, the party shall address why those issues cannot be
addressed sufficiently in a filing with the Court. The motion requesting oral argument and
accompanying memorandum in support shall be filed not later than the date on which the party
requesting oral argument files a motion for summary judgment. For all cases in which motions
for summary judgment were filed before entry of this Revised Standing Order, the parties shall
have five (5) business days from the date of entry of this Revised Standing Order to submit a
motion requesting oral argument and accompanying memorandum. The Court shall consider any
failure to affirmatively address oral argument as a representation that the party does not consider
oral argument to be appropriate in that case. Any representations concerning oral argument shall
not impact the Court’s decision on the merits.

This Revised Standing Order supersedes all other Standing Orders regarding oral

argument in Social Security cases, including the Standing Order dated March 29, 2012.
Case 3:21-cv-00020-MHL Document 7 Filed 03/08/21 Page 2 of 2 PagelD# 32

Let the Clerk publish this Standing Order on the Court’s website and file this Standing

Order electronically in current and future Social Security cases.

It is so ORDERED.

isi Od /
\A

David J. Novak
United States Magistrate Judge

Richmond, Virginia
Dated: October 17. 2013
